UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY BATTLE, a/k/a Little Get It, a/k/a Tredd Hott,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:09-cr-00156-JRS-2; 3:10-cv-00184-JRS)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Battle, Appellant Pro Se. Olivia L. Norman, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry      Battle   seeks     to       appeal       the    district    court’s

order dismissing his 28 U.S.C. § 2255 (West Supp. 2010) motion

to   vacate.      We     dismiss   the    appeal       for      lack    of     jurisdiction

because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely   filing     of    a   notice     of       appeal   in    a     civil    case    is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on April 28, 2010.            The notice of appeal was filed on October

18, 2010.      Because Battle failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED



                                              2